DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 9, 10, 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lease et al. (Pub # US 2019/0033119 A1).
Consider claim 1, Lease et al. clearly show and disclose a work vehicle (14, Fig. 1), comprising: a chassis (16, Fig. 1); an operator cab carried by the chassis [0030]; at least one fluid reservoir (30, Fig. 1) carried by the chassis (16, Fig. 1); at least one fluid sensor (54, Fig. 2) disposed in the at least one fluid reservoir (30, Fig, 1) and configured to output a fluid level signal corresponding to a level of fluid in the at least one fluid reservoir [0028]; and a fluid display gauge (38, Fig. 1A) carried by the chassis (16, Fig. 1) outside of the operator cab and operatively coupled to the at least one fluid sensor (54, Fig. 2), the fluid display gauge comprising an activation region that is accessible from the ground, the fluid display gauge being configured to display the level of fluid in the at least one fluid reservoir upon the activation region being activated [0031].
Consider claim 3, Lease et al. clearly show and disclose the work vehicle, wherein the at least one fluid reservoir (30, Fig. 1) comprises a plurality of fluid reservoirs and the at least one fluid sensor comprises a plurality of fluid sensors, each of the fluid sensors being disposed in a respective one of the fluid reservoirs and operatively coupled to the fluid display gauge, the fluid display gauge being configured to display the level of fluid in each of the fluid reservoirs upon the activation region being activated [0029].
Consider claim 4, Lease et al. clearly show and disclose the work vehicle, wherein the plurality of fluid reservoirs comprises at least two of fuel reservoirs, a transmission fluid reservoir, a hydraulic fluid reservoir, and a diesel exhaust fluid reservoir [0038].
Consider claim 7. Lease et al. clearly show and disclose the work vehicle, further comprising a controller coupled to the at least one fluid sensor and a display region of the fluid display gauge, the fluid display gauge being configured as a digital display gauge and the controller being configured to output a fluid level display signal to the display region that corresponds to the level of fluid in the at least one fluid reservoir, the display region being configured to display a fluid level icon upon receiving the fluid level display signal [0038].
Consider claim 9, Lease et al. clearly show and disclose the work vehicle, wherein the activation region of the fluid display gauge is integrated with a display region of the fluid display gauge (60, Fig. 1A).
Consider claim 10, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 1. Therefore, claim 10 has been analyzed and rejected with regard to claim 1 as set forth above.
Consider claim 12, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 3. Therefore, claim 12 has been analyzed and rejected with regard to claim 3 as set forth above.
Consider claim 13, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 4. Therefore, claim 13 has been analyzed and rejected with regard to claim 4 as set forth above.
Consider claim 17, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 9. Therefore, claim 17 has been analyzed and rejected with regard to claim 9 as set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lease et al. (Pub # US 2019/0033119 A1) as applied to claim 1 above, and further in view of Beineke et al. (Pub # US 2020/0348751 A1).
Consider claim 2, Lease et al. teaches similar invention.
Lease et al. does not teach the work vehicle, wherein the activation region comprises a button that is activated upon being depressed.
In the same field of endeavor, Beineke et al. teaches wherein the activation region comprises a button that is activated upon being depressed [0023] for the benefit of controlling the display by demand.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to include wherein the activation region comprises a button that is activated upon being depressed as shown in Beineke et al., in Lease et al. device for the benefit of controlling the display by demand.
Consider claim 11, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 2. Therefore, claim 11 has been analyzed and rejected with regard to claim 2 as set forth above.
Claims 5, 6, 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lease et al. (Pub # US 2019/0033119 A1) as applied to claim 1 above, and further in view of Chander et al. (US Patent # 8,179,245 B2).
Consider claim 5, Lease et al. teaches similar invention.
Lease et al. does not teach the work vehicle, wherein the fluid display gauge is configured as an analog display gauge.
In the same field of endeavor, Chander et al. teaches wherein the fluid display gauge is configured as an analog display gauge (24, Fig. 2) for the benefit of utilizing the common display as alternative to the digital display.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to include wherein the fluid display gauge is configured as an analog display gauge as shown in Chander et al., in Lease et al. device for the benefit of utilizing the common display as alternative to the digital display.
Consider claim 6, Lease et al. teaches similar invention.
Chander et al. does not teach the work vehicle, wherein the fluid display gauge comprises a plurality of lights, wherein a number of the lights that are lit upon activating the activation region corresponds to the level of fluid in the at least one fluid reservoir.
In the same field of endeavor, Chander et al. teaches wherein the fluid display gauge comprises a plurality of lights (26, Fig. 2), wherein a number of the lights that are lit upon activating the activation region corresponds to the level of fluid in the at least one fluid reservoir (Column 6 lines 33-44) for the benefit of providing the level information.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to include wherein the fluid display gauge comprises a plurality of lights, wherein a number of the lights that are lit upon activating the activation region corresponds to the level of fluid in the at least one fluid reservoir as shown in Chander et al., in Lease et al. device for the benefit of providing the level information.
Consider claim 8, Lease et al. teaches the similar invention.
Lease et al. does not teach the work vehicle, wherein the activation region is vertically located no more than 6 feet from the ground.
In the same field of endeavor, Chander et al. teaches wherein the activation region is vertically located no more than 6 feet from the ground (wherein the sedan vehicle inherently less than 6 feet tall as shown in Fig. 5) for the benefit of providing easy reading for the operator.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to include wherein the activation region is vertically located no more than 6 feet from the ground as shown in Chander et al., in Lease et al. device for the benefit of providing easy reading for the operator.
Consider claim 14, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 5. Therefore, claim 14 has been analyzed and rejected with regard to claim 5 as set forth above.
Consider claim 15, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 6. Therefore, claim 15 has been analyzed and rejected with regard to claim 6 as set forth above.
Consider claim 16, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 8. Therefore, claim 16 has been analyzed and rejected with regard to claim 8 as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687